UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

MATTHEW R. HAMILTON, et al.,

Plaintiffs, Case No. 2:17-cv-707
CHIEF JUD GE EDMUND A. SARGUS, JR.
v. Magistrate Judge Elizabeth Preston Deavers
CARRINGTON MORTGAGE

SERVICES, LLC,

Defendant.

M
This matter is before the Cou;rt on the partics’ joint stipulated dismissal pursuant to Federal
Rule of Civil Procedures 41. (ECF No. 43). The parties’ motion is GRANTED, and the case is
DISMISSED WITH PREJUDICE. (ECF No. 43). The Clerk is DIRECTED to dismiss the

case in accordance with this Order.

 

IT IS SO ORDERED.
3 " § `\u.` /-‘\/
DATE EDM A. SARGUS, JR.

CHIE ITED STATES DISTRICT JUDGE

